  Case 19-34206       Doc 48     Filed 11/02/20 Entered 11/02/20 15:19:36           Desc Main
                                   Document     Page 1 of 7



                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                       )
                                             )      CASE NO. 19 B 34206
Regena Barker,                               )      HONORABLE LaShonda A Hunt
     DEBTOR                                  )      CHAPTER 13

                                    NOTICE OF MOTION

To:      Glenn B Stearns, 801 Warrenville Road Suite 650, Lisle, IL 60532;


See attached Service List via U.S. Mail.

Please take notice that on November 20, 2020, at 10:15 a.m., I shall appear telephonically before
the Honorable LaShonda A Hunt, or any judge sitting her place, and present the motion to
modify plan, a copy of which is attached.

This motion will be presented and heard telephonically using AT&T Teleconference. No
personal appearance in court is necessary or permitted. To appear and be heard telephonically on
the motion, you must call in to the hearing using the following information—Toll Free Number:
1-888-557-8511; Access Code: 7490911.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.

                                     PROOF OF SERVICE

       The undersigned, an attorney, certifies that he transmitted a copy of this notice and the
attached motion to the above-named creditor and also to the attached service list via regular U.S.
Mail with postage prepaid from the mailbox located at 20 S. Clark Street, Chicago, IL 60603 on
November 2, 2020.

/s/ Sarah Lentes_____
Attorney for Debtor

 The Semrad Law Firm, LLC
10 N Martingale Rd Suite 400
Schaumburg, IL 60173
(312) 913-0625
                  Case 19-34206    Doc 48     Filed 11/02/20          Entered 11/02/20 15:19:36     Desc Main
Label Matrix for local noticing             AtlasDocument
                                                  Acquisitions LLC Page 2 of 7           Atlas Acquisitions LLC
0752-1                                      294 Union St.                                492C Cedar Lane, Ste 442
Case 19-34206                               Hackensack, NJ 07601-4303                    Teaneck, NJ 07666-1713
Northern District of Illinois
Eastern Division
Mon Nov 2 14:27:29 CST 2020
Specialized Loan Servicing LLC              THE BANK OF NEW YORK MELLON                  U.S. Bankruptcy Court
6200 S. Quebec Street                       14841 Dallas Parkway, Suite 425              Eastern Division
Greenwood Village, CO 80111-4720            Dallas, TX 75254-8067                        219 S Dearborn
                                                                                         7th Floor
                                                                                         Chicago, IL 60604-1702

(p)APPLIED BANK                             Atlas Acquisitions LLC (CashNetUSA)          BANKAMERICA
PO BOX 15809                                492C Cedar Lane, Ste 442                     9000 SOUTHSIDE BLV FL9-600-02-15
WILMINGTON DE 19850-5809                    Teaneck, NJ 07666-1713                       Jacksonville, FL 32256-0793



BLITT & GAINES P C                          Barker, Nino                                 CARFINANCE CAPITAL
661 GLENN AVE                               643 Kingsbrooke Xing                         P O BOX 3807
Wheeling, IL 60090-6017                     Bolingbrook, IL 60440-4845                   COPPELL, TX 75019-5877



ComEd                                       Commonwealth Edison Company                  Empire Beauty School
3 Lincoln Center                            Bankruptcy Department                        4719 Ashford-Dunwood Road #205
Bankruptcy Section                          1919 Swift Drive                             Perimeter Village
Oakbrook Terrace, IL 60181-4204             Oak Brook, IL 60523-1502                     Dunwood, GA 30338-5558


Empire Today LLC                            FIRST PREMIER BANK                           FLAGSHIP CREDIT ACCEPT
333 Northwest Avenue                        c/o Jefferson Capital Systems LLC            3 CHRISTY DR STE 201
Melrose Park, IL 60164-1604                 PO Box 7999                                  CHADDS FORD, PA 19317-9670
                                            c/o Linda Dold
                                            Saint Cloud, MN 56302-7999

FSTPROGRESS                                 Friedman Anselmo Lindberg LLC                IRS
P.O. BOX 84010                              1771 W Diehl Road                            PO Box 7346
COLUMBUS, GA 31908-4010                     Ste 150                                      Philadelphia, PA 19101-7346
                                            Naperville, IL 60563-4947


Illinois American Water                     Illinois American Water Co.                  (p)ILLINOIS DEPARTMENT OF REVENUE
PO Box 6029                                 PO Box 3027                                  BANKRUPTCY UNIT
Carol Stream, IL 60197-6029                 Milwaukee, WI 53201-3027                     PO BOX 19035
                                                                                         SPRINGFIELD IL 62794-9035


MERCHANTS CREDIT GUIDE                      MIDLAND FUNDING                              MIDLAND FUNDING LLC
223 W JACKSON BLVD # 700                    PO Box 13105                                 MIDLAND CREDIT MANAGEMENT, INC. as agent
Chicago, IL 60606-6914                      Roanoke, VA 24031-3105                       PO BOX 2011
                                                                                         WARREN MI 48090-2011


Midland Funding                             NATIONWIDE CAC LLC                           (p)NATIONWIDE CREDIT AND COLLECTION INC
8875 Aero Dr Ste 200                        10255 W Higgins Rd                           ATTN BOB BECK
San Diego, CA 92123-2255                    Rosemont, IL 60018-5606                      815 COMMERCE DR
                                                                                         SUITE - 270
                                                                                         OAK BROOK IL 60523-8852
                  Case 19-34206           Doc 48       Filed 11/02/20            Entered 11/02/20 15:19:36           Desc Main
Nationwide CAC LLC                                   NicorDocument
                                                           Advanced Energy Page 3 of 7                    ONEMAIN
3435 N Cicero Ave                                    PO Box 0632                                          605 Munn Rd E
Chicago, IL 60641-3719                               Aurora, IL 60507-0632                                Fort Mill, SC 29715-8421



ONEMAIN FINANCIAL                                    PORTFOLIO RECOV ASSOC                                Portfolio Recov Assoc
PO BOX 3251                                          POB 41067                                            120 Corporate Blvd Ste 1
EVANSVILLE, IN 47731-3251                            Norfolk, VA 23541-1067                               Norfolk, VA 23502-4952



(p)PORTFOLIO RECOVERY ASSOCIATES LLC                 Premier Bankcard, Llc                                SPECIALIZED LOAN SERVI
PO BOX 41067                                         Jefferson Capital Systems LLC Assignee               8742 LUCENT BLVD STE 300
NORFOLK VA 23541-1067                                Po Box 7999                                          HIGHLANDS RANCH, CO 80129-2386
                                                     Saint Cloud Mn 56302-7999


(p)SPRINGLEAF FINANCIAL SERVICES                     SYNCB/EMPIRE                                         TBOM/CONTFIN
P O BOX 3251                                         C/O PO BOX 965036                                    121 CONTINENTAL DR STE 1
EVANSVILLE IN 47731-3251                             ORLANDO, FL 32896-0001                               NEWARK, DE 19713-4326



The Bank of New York Mellon Trustee (See 410         nicor gas                                            Glenn B Stearns
c/o Specialized Loan Servicing LLC                   po box 549                                           801 Warrenville Road Suite 650
6200 S. Quebec Street                                aurora il 60507-0549                                 Lisle, IL 60532-4350
Greenwood Village, CO 80111-4720


Jeremy M Nevel                                       Michael Spangler                                     Patrick Semrad
The Semrad Law Firm, LLC                             The Semrad Law Firm, LLC                             The Semrad Law Firm, LLC
20 S. Clark St., Suite 2800                          20 S Clark St, 28th Floor                            20 S. Clark St, 28th Floor
Chicago, IL 60603-1811                               Chicago, IL 60603-1811                               Chicago, IL 60603-1811


Patrick S Layng                                      Regena Barker                                        Sarah A Lentes
Office of the U.S. Trustee, Region 11                643 Kingsbrook Crossing                              The Semrad Law Firm, LLC
219 S Dearborn St                                    Bolingbrook, IL 60440-4845                           20 S. Clark St. Suite 2800
Room 873                                                                                                  Chicago, IL 60603-1811
Chicago, IL 60604-2027



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


APPLIED BANK                                         Illinois Department of Revenue                       (d)Illinois Department of Revenue- Bankruptcy
4700 EXCHANGE COUR                                   P.O. Box 19035                                       PO Box 19035
BOCA RATON, FL 33431                                 Bankruptcy Unit                                      Springfield, IL 62794
                                                     Springfield, IL 62794-9035


NATIONWIDE CREDIT & CO                               (d)Nationwide Credit & Co                            Portfolio Recovery Associates, LLC
815 COMMERCE DR STE 270                              PO Box 3219                                          c/o CAPITAL ONE BANK (USA), N.A.
OAK BROOK, IL 60523                                  Hinsdale, IL 60522-3219                              POB 41067
                                                                                                          Norfolk, VA 23541
                  Case 19-34206           Doc 48       Filed 11/02/20         Entered 11/02/20 15:19:36              Desc Main
SPRINGLEAF FINANCIAL S                               (d)Springleaf
                                                          Document Financial Page
                                                                             S    4 of 7
2485 N COLUMBIA ST STE 1                             770 Greison Trl Ste A
MILLEDGEVILLE, GA 31061                              Newnan, GA 30263




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Specialized Loan Servicing LLC as servicer        (u)Specialized Loan Servicing, LLC                   (d)Atlas Acquisitions LLC
                                                                                                          294 Union St.
                                                                                                          Hackensack, NJ 07601-4303



End of Label Matrix
Mailable recipients    50
Bypassed recipients     3
Total                  53
 Case 19-34206         Doc 48    Filed 11/02/20 Entered 11/02/20 15:19:36            Desc Main
                                   Document     Page 5 of 7



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                       )
                                             )       CASE NO. 19 B 34206
Regena Barker,                               )       HONORABLE LaShonda A Hunt
                                             )       CHAPTER 13
         DEBTOR.                             )

                                MOTION TO MODIFY PLAN

        NOW COMES the Debtor, Regena Barker, by and through Debtor’s attorneys, The Semrad
Law Firm, LLC and hereby moves this Honorable Court to modify the Chapter 13 Plan, and Debtor
states the following:

   1. On December 4, 2019, the Debtor filed a petition for relief pursuant to Chapter 13 Title
         11 U.S.C.

   2. On March 13, 2020, this Honorable Court confirmed the Debtor’s Chapter 13 Plan.

   3. The confirmed Chapter 13 Plan allows for secured creditors to be paid 100% of their

         allowed claims, and general unsecured creditors without priority to be paid 10% of their

         allowed claims.

   4. The confirmed Chapter 13 Plan requires the Debtor to make payments to the Chapter 13

         Trustee in the amount of $780.00 on a monthly basis for 60 months.

   5. Debtor was laid off in March 2020 due to the Covid-19 pandemic.

   6. That as a result of Debtor being out of work due to the Covid-19 pandemic, her income has

         been negatively affected, and she has accrued a plan payment delinquency.

   7. Debtor currently receives unemployment income and voluntary support from her mother.

         Debtor is in a position to resume making payments going forward, if the payments are

         lowered to $575.00 per month. Please see Exhibit A.

   8. Debtor is seeking to defer the current default to the end of the plan.
Case 19-34206      Doc 48     Filed 11/02/20 Entered 11/02/20 15:19:36            Desc Main
                                Document     Page 6 of 7



 9. That on March 27, 2020, the Coronavirus Aid, Relief and Economic Security Act H.R. 748

    (CARES ACT) was signed into law.

 10. Under the CARES ACT, Section 1113(b) Debtors affected by the Covid-19 pandemic may

    petition the Court for plan modification, including, but not limited to extending the plan up

    to seven years from the date of confirmation.

 11. Debtor respectfully requests this Honorable Court to defer the current plan default to the

    end of the plan.

 12. Debtor further requests this Honorable Court to extend the Debtor’s Chapter 13 plan term

    past the 60-month period pursuant to the CARES Act.

 13. Debtor further requests this Honorable Court to lower the current Chapter 13 plan payment

    to $575.00 per month.

 14. Debtor further requests this Honorable Court to amend Section 8.1 of the Chapter 13 plan

    to state: Commencing with the May 2021 plan payment, Flagship Credit Acceptance shall

    receive set payments in the amount of $543.00 per month.

 15. Debtor has filed the instant case in good faith and intends to complete the plan of

    reorganization.

    WHEREFORE, Debtor prays this Honorable Court for the following relief:

            A. To modify the Debtor’s Chapter 13 Plan in order to defer the current plan

                default to the end of the plan; and

            B. That the plan will extend past the 60-month period pursuant to the CARES act;

                and

            C. That the current Chapter 13 plan payment is decreased to $575.00 per month;

                and
Case 19-34206   Doc 48    Filed 11/02/20 Entered 11/02/20 15:19:36           Desc Main
                            Document     Page 7 of 7



         D. That Section 8.1 of the Chapter 13 plan is amended to state: Commencing with

            the May 2021 plan payment, Flagship Credit Acceptance shall receive set

            payments in the amount of $543.00 per month; and

         E. For any further relief as the Court may deem fair and proper.




                                              Respectfully submitted,

                                              __/s/ Sarah Lentes_____
                                              Attorney for Debtor

                                              The Semrad Law Firm, LLC
                                              Attorney for Debtor
                                              10 N Martingale Rd Suite 400
                                              Schaumburg, IL 60173
                                              (312) 913-0625
